DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 20 recites the limitation "the UE" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. WIPO Pub. WO 2021/109345 A1 in view of Qi U.S. Patent App. Pub. No. 2022/0014329.
Regarding claim 14, Liu discloses an apparatus (user device 102) comprising a processor (110), and a computer-readable medium (memory 112) having stored thereon executable instructions (p. 6, ll. 1-4) that when executed, cause the processor to: receive a reference signal redirected by a reconfigurable intelligent surface (RIS) (p. 7, ll. 19-26; p. 21, ll. 3-25); measure the received reference signal (p. 21, ll. 6-9); and transmit measurement information pertaining to measurement of the received reference signal (p. 21, ll. 11-12).  Liu does not expressly disclose that the apparatus receives configuration information identifying both the reference signal and a carrier frequency of the reference signal, which is used in the above described channel information determination between a base station and the apparatus via the RIS.
Qi discloses that in 5G communication systems, reference signals are configured for use in various functions including channel state information acquisition (¶ [0059]), and further teaches that reference signals are configured to convey content and the frequency associated therewith (¶ [0056]), and the reference signals are identified by the UE via signaling from the serving base station (¶ [0137]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to associate configuration information with reference signals including identification information and a carrier frequency thereof, as suggested by Qi, in the apparatus of Liu, in order to provide the apparatus with information necessary to acquire and utilize use the reference signals (see Qi, ¶ [0059]).
Regarding claim 15, Liu further discloses that the processor is configured to receive a data transmission that has been redirected by the RIS (p. 4, last ¶).
Regarding claim 16, in the proposed combination, Qi discloses that the reference signals may use a narrow bandwidth (¶ [0058]), and accordingly, the proposed combination suggests at least one narrow frequency band reference signal redirected by the RIS, and Liu further shows multiple signals redirected in different directions (i.e. at different angles – see p. 11, last ¶), which are shown in Fig. 2C to be substantially non-overlapping.
Regarding claim 18, in the proposed combination, Liu further discloses that the processor is configured to measure a reference signal received power or SNR for one or more signals (see p. 21, ll. 6-9).
Regarding claim 19, in the proposed combination, Liu further discloses that the processor is configured to cause for the transmission of an identification of one or more reference signal that is selected based on the received signal strength (see p. 21, ll. 6-9).
Regarding claim 20, in the proposed combination, Liu further discloses that the apparatus is further configured to receive indication that the RIS is being used to redirect signaling to the  user device 102, as a device may send signals to another device informing it of employment of an intelligent reflecting device (see p. 4 – Detailed Description, first ¶; Fig. 1).
Allowable Subject Matter
Claims 1-13 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alkhateeb et al. U.S. Patent App. Pub. No. 2021/0013619 disclose the use of large intelligent surfaces for beyond 5G wireless systems.
Dunna et al. U.S. Patent App. Pub. No. 2021/0344384 disclose use of virtual MIMO with smart surfaces.
Denis et al. U.S. Patent App. Pub. No. 2021/0384958 discloses a method for optimizing UE localization using reconfigurable intelligent surfaces.
Jian et al. WO Pub. 2022/0000408 A1 discloses surface element segmentation for intelligent reflecting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.  Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/27/2022